DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species I (claims 1-18) in the reply filed on 4/20/2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2022.
This application is in condition for allowance except for the presence of claims 19-20 directed to Invention II non-elected without traverse.  Accordingly, claims 19-20 have been cancelled.

Response to Amendment
The Amendment filed on 4/20/2022 has been entered.  Claims 1-18 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY PANEL COMPRISING A FIRST SEALING LAYER COVERING A COLOR FILTER AND A SECOND SEALING LAYER COVERING A COLOR CONTROL LAYER AND A STEP COMPENSATING LAYER"

In the Claims:
	Claims 19-20 are cancelled.

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display panel of claim 1, in particular, a base layer which includes a display area and a non-display area adjacent to the display area, a color filter layer which overlaps the display area in a plan view, and is disposed under the base layer, a first sealing layer which covers the color filter layer, a color control layer which overlaps the display area in the plan view, and is disposed under the first sealing layer, a step compensating layer which overlaps the non-display area in the plan view, and is disposed under the base layer, and a second sealing layer which covers the color control layer and the step compensating layer.  The closest prior art of Yoshida et al. (U.S. 2010/0079694) discloses a display panel (3, Fig. 5) comprising a base layer (21, Fig. 5) which includes a display area (area overlapping 22, Fig. 5) and a non-display area (area overlapping 52, Fig. 5) adjacent to the display area, a color filter layer (22a, Fig. 5) which overlaps the display area in a plan view, and is disposed under the base layer (21, Fig. 5), a first sealing layer (52, Fig. 5), a step compensating layer (24, Fig. 5) which overlaps the non-display area in the plan view, and is disposed under the base layer, and a second sealing layer (43, Fig. 5).  However, Yoshida fails to disclose all the combination of features including “a first sealing layer which covers the color filter layer, a color control layer which overlaps the display area in the plan view, and is disposed under the first sealing layer, and a second sealing layer which covers the color control layer and the step compensating layer” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display panel of Yoshida to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 2-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (U.S. 2015/0346526), Jung et al. (U.S. 2010/0163879), Kurasawa (U.S. 2010/0128208), Hashimoto (U.S. 2013/0278858), and Shiromoto et al. (U.S. 2013/0330858) disclose a display panel comprising a color filter layer and a step compensating layer but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871